Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23, and 28-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cline (US Patent no. 6,267,063). Cline discloses a closet storage system comprising all the claimed features of applicant’s invention as illustrated below.

    PNG
    media_image1.png
    675
    1052
    media_image1.png
    Greyscale


Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crandall (US Patent no. 9,402,476). Crandall discloses a closet storage system comprising: a shelf (74, figure 8) including opposing first and second side edge portions .
Regarding claim 22, Crandall discloses wherein the first side bracket (50/66/70, 62/64/72)  and the first shelf trim (88, figure 8) are separate components.  
Regarding claim 23, Crandall discloses  wherein the first side bracket is configured to be mountable along one of opposing first and second sidewalls (58, and 60, figure 7) of a closet (48).

Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obrock et al (US Patent no.6,786,562). Obrock discloses a closet storage system comprising: a shelf (82, figure 4) including opposing first and second side edge portions (58, 88, figure 4) each having a top surface, a front edge (64, figure 4), a back edge (54), and a bottom surface (52); first side bracket (122) including a shelf support surface (120) configured for receiving the first side edge portion of the shelf thereon; and a first shelf trim (90, figure 4) configured to be coupled to the first side bracket (122, figure 5), the first shelf trim (90, figure 4) configured to be positioned along the first side edge portion of the shelf such that the first shelf trim extends partially over the top surface .
Regarding claim 22, Obrock discloses wherein the first side bracket (122) and the first shelf trim (90) are separate components.  
Regarding claim 23, Obrock discloses  wherein the first side bracket is configured to be mountable along one of opposing first and second sidewalls (134 constitute side wall, figure 6) of a closet (34).

Claim Rejections - 35 USC § 103

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cline (US Patent no. 6,267,063) in view of MacFarlane (US Patent no. 3,563,182). Cline discloses a closet storage system comprising all the claimed features of applicant’s device except for the first shelf trim and the first side bracket are separate components.
MacFarlane teaches a closet storage system comprising: a hang rod (68, figure 4) including opposing first and second end portions; a back channel (24) configured to be mountable along a back wall of a closet; first and second side brackets (12) configured to be mountable along opposing first and second sidewalls of the closet; a first shelf trim (14) configured to be coupled to the first side bracket; a second shelf trim (the other trim 14) configured to be coupled to the second side bracket; a shelf (planar surface of shelf 16, figure 1) configured to be supported by the back channel and the first and second side brackets; a first end cup (30, figure 4) configured to be coupled to and/or supported generally between portions of the first shelf trim and the first side bracket; a second end cup (30, figure 4) configured to be coupled to and/or supported generally between portions of the second shelf trim and the second side bracket; and at least one support bracket (60, figure 4) configured to be coupled to an underside of the shelf and to the back wall of the closet (at 44) for providing additional support for the shelf; whereby the hang rod is supportable beneath the shelf when the first and second end portions of the hang rod are supported by the respective first and second end cups.  
It would have been obvious to one of ordinary skilled in the art to have modify the shelf system of Cline such that shelf trim and side bracket are of separate components as taught to be desirable by MacFarlane for replacement purposes and since it has been held that contrasting a formerly integral structure into various elements involveds only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.

	Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art of record further demonstrate shelves mounted onto wall surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is 571-272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



khc